Citation Nr: 1803566	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  10-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as secondary to bilateral hearing loss or schistosomiasis ankylostomiasis.

2.  Entitlement to a compensable evaluation for schistosomiasis ankylostomiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1953 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and an August 2011 rating decision of the RO in New York, New York.  Jurisdiction is presently with the RO in New York, New York.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing from the RO in New York, New York.  A transcript of the proceeding has been associated with the claims file.

In September 2017, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further appellate review.  A September 2017 Board decision denied the Veteran's claim for service connection for a throat condition, which therefore no longer remains on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and to include as secondary to his service-connected bilateral hearing loss or schistosomiasis ankylostomiasis.  See, e.g., Brief, August 2017 (secondary to schistosomiasis ankylostomiasis); May 2017 Board hearing transcript (secondary to hearing loss).  Also, the Veteran claims entitlement to a compensable evaluation for his service-connected schistosomiasis ankylostomiasis.

Most recently, in September 2017, the Board remanded the Veteran's claims so that the AOJ could associate with the claims file all of the Veteran's more recent VA treatment records, ask the Veteran to identify any outstanding treatment records for VA to obtain, and to get new VA examinations to address the nature and etiology of his claimed acquired psychiatric disorder, and to address the current severity of his service-connected schistosomiasis ankylostomiasis.

Subsequently, all of the Veteran's more recent VA treatment records dated through October 2017 were associated with the claims file.  Also, the AOJ sent a September 2017 letter to the Veteran requesting that he identify any outstanding treatment records for VA to obtain.  Finally, the Veteran was afforded December 2017 VA examinations relating to his claimed acquired psychiatric disorder, and relating to his service-connected schistosomiasis ankylostomiasis.

To date, however, the AOJ has not readjudicated the claims in a Supplemental Statement of the Case (SSOC).  Therefore, regrettably, these matters should be remanded for the issuance of a SSOC.  See 38 C.F.R. § 19.37 (2017).

In addition, the December 2017 VA examination report relating to the Veteran's claimed acquired psychiatric disorder shows the examiner found the criteria for PTSD were not met.  The examiner recorded a diagnosis of an unspecified depressive disorder, and opined it is less likely than not related to the Veteran's active service, but did not provide any rationale.  The examiner also did not address whether it is secondary to the Veteran's service-connected bilateral hearing loss or schistosomiasis ankylostomiasis (as per the Board remand).  Therefore, on remand, the same VA examiner who provided the recent December 2017 VA examination report should be asked to provide an addendum opinion with a rationale for the opinion that the unspecified depressive disorder is not related to the Veteran's active service, and she should be asked to opine whether the depressive disorder was caused or aggravated by the Veteran's service-connected bilateral hearing loss or schistosomiasis ankylostomiasis.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Ask the same examiner who provided the December 2017 VA examination regarding the claimed acquired psychiatric disorder, to include PTSD and depression, for an addendum medical opinion (or a suitable substitute if this examiner is unavailable).  The examiner is requested to again review the claims folder and to opine as follows:

a.  Whether it is "at least as likely as not" (probability of fifty percent or more) that the Veteran's depressive disorder, or any other acquired psychiatric disorder, is related to his active service on a direct basis;

b.  Whether it is "at least as likely as not" (probability of fifty percent or more) that the Veteran's depressive disorder, or any other acquired psychiatric disorder, is caused or aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected bilateral hearing loss or schistosomiasis ankylostomiasis.

Please explain to the VA examiner that, to avoid further remand, a rationale explaining the reasons behind any opinion is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

  

_____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

